Upon consideration of the application filed by Defendant on the 29th of April 2019 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Guilford County:
"Denied by order of the Court in conference, this the 1st of May 2019."
The following order has been entered on the motion filed on the 29th of April 2019 by Defendant to Appoint Counsel:
"Motion Dismissed as moot by order of the Court in conference, this the 1st of May 2019."
Ervin, J. recused